                          Case 2:15-cv-05346-CJC-E Document 496-30 Filed 04/12/21 Page 1 of 3 Page ID
                                                          #:36184



                          1
                                               UNITED STATES DISTRICT COURT FOR THE
                          2                       CENTRAL DISTRICT OF CALIFORNIA
                          3
                               T.P., et al.,                                   )
                          4                                                    )
                          5                     Plaintiffs,                    )         Case No.: 15-cv-5346-CJC-E
                                                                               )
                          6
                                        v.                                     )
                          7                                                    )        Judge: Hon. Cormac J. Carney
                          8    WALT DISNEY PARKS                           AND )        Hearing Date: May 3, 2021
                               RESORTS U.S. INC.,                              )        Time: 1:30 p.m.
                          9                                                    )        Courtroom: 9B
                         10             Defendant.                             )
                                                                             /
                         11
                         12
DOGALI LAW GROUP, P.A.




                         13
                         14
                         15
                         16
                         17
                         18                  EVIDENCE IN SUPPORT OF PLAINTIFFS’ OPPOSITIONS TO
                                               DEFENDANT’S MOTIONS FOR SUMMARY JUDGMENT
                         19
                         20
                         21
                         22
                                                                     Exhibit “29”
                         23
                         24
                         25
                         26
                         27
                         28

                                Evidence in Support of Plaintiffs’ Oppositions to Defendant's Motions for Summary Judgment
                                T.P., et al. v. Walt Disney Parks & Resorts US, Inc.                         Case No. 15-CV-5346-CJC-E
          Case 2:15-cv-05346-CJC-E Document 496-30 Filed 04/12/21 Page 2 of 3 Page ID
                                          #:36185
           REDACTED VERSION OF DOCUMENT       PROPOSED TO BE FILED UNDER SEAL




      Attraction Access Update
      Objective
           Readdress the GAC Card process and how Guests using mobility aids are granted attraction access at the
           US-based parks.
           Create a n e w process to address the queue accessibility issues while equalizing wait time for all Guests.
      •    Where applicable leverage the FASTPASS ® systems.
      Proposed Process
           Continue to leverage the traditional Guest Assistance Cards for extreme situations (e.g. Make-a-Wish
           guests} and for front row seating for visually impaired guests.
           Leverage a new Attraction Assistance Pass {AAP} for all other guests needing assistance. Guests would
           receive a return time based on the current stand-by wait time at attractions with a sustained   wait time.
      Progress to Date
      •    Created process map o f new Attraction Assistance Pass given various operational scenarios (guest arrives
           at attraction without AAP, attraction does not have a wait time, does not have accessible queue, etc).
           Benchmarked attraction access policies o f competitors (Universal is the only other theme park with a
           process similar to AAP}
           Analyzed each location for feasibility and process changes needed.
                  Some attractions rarely, if ever, have more than a 10 minute wait time and it often already takes that
                  long to back door the guests with the existing GAC process. Universal only gives out a return time if
                  the stand-by wait time is 30 min or greater
                  Some locations have the guests already completely mainstreamed, which w e should probably
                  continue (e.g. MS vehicles, character pop-up meet and greets, trams, monorails).
       Par®ratiuns                                                                                                       1




                                                                EXHIBIT

Highly Confidential                                       j       9                                       Disney-AL 1008059
                                                       Exhibit 29
Case 2:15-cv-05346-CJC-E Document 496-30 Filed 04/12/21 Page 3 of 3 Page ID
                                #:36186
 REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                                Exhibit 29
